                                                  iyl.r.n 1 3
 Case 3:19-cv-00353-ECM-SMD Document 1-2 Filed 05/16/19 Page 1 of 3



                                 IN THE CIRCUIT COURT OF
                                RUSSELL COUNTY,ALABAMA

POCHYA DEE SANDERS.
As Administratrix of
The Estate of CEDRIC JAMAL
MIFFLIN. Deceased,

        Plaintiff,                                      CASE NO.: CV-2019-900-116

v.                                                      JURY TRIAL REQUESTED

MICHAEL DAMON SEAVERS,

        Defendant.


                                    AMENDED.COMPLAINT

                                             PARTIES

     1. The Plaintiff, Pochya Dee Sanders is the Administratrix ofthe Estate ofCedric Jamal

        Mifflin, deceased. At the time of his death as hereafter described, Cedric Jamal Mifflin,

        resided in the state of Georgia. The Plaintiff brings this action in her capacity as the

        personal representative ofthe Deceased, Cedric Jamal Mifflin.

     2. The Defendant, Michael Damon Seavers, is over nineteen years of age and is a resident

        ofthe State ofAlabama.

                                                VENUE

     3. The acts complained of herein occurred in Russell County, Alabama.

                                                 FACTS

     4. On May 7,2017, in Phenix City, Alabama, the Defendant, Michael Darnon Seavers acted

        in his capacity as a police officer with the City ofPhenix City, and as such was acting

        under color ofstate law, as that term has been defined under 42 U.S.C. §1983.
Case 3:19-cv-00353-ECM-SMD Document 1-2 Filed 05/16/19 Page 2 of 3



 5. On May 7, 2017, while the deceased, Cedric Jamal Mifflin, was driving a motor vehicle

     going in a direction away from the Defendant, Michael Damon Seavers, the Defendant,

     did willfully, wantonly, maliciously, and, in bad faith, fire approximately 16 shots from

     his 9mm handgun into the motor vehicle being operated by Cedric Jamal Mifflin, killing

     Cedric Jamal Mifflin.

 6. At the time; the Defendant fired the fatal shots, he was not reasonably acting in self,

     defense of himself, or of others

                             COUNT ONE: WRONGFUL DEATH
                             UNDER STATE OF ALABAMA LAW

 7. Plaintiff realleges paragraphs 1-6 of this Complaint as iffully set forth herein.

 8. The Defendant, Michael Damon Seavers proximately caused the wrongful death of

     Cedric Jamal Mifflin on May 7, 2017.

     WHEREFORE,premises considered the Plaintiff Pochya Dee Sanders, as the

duly appointed administratrix ofCedric Jamal Mifflin does pray that a Judgment be entered

against the Defendant, Michael Damon Deavers in the amount of$6 million, plus costs of

court, and attorney fees.

                                 COUNT TWO:42 U.S.C.
                               41983 WRONGFUL DEATH

9. Plaintiff realleges paragraphs 1-8 ofthis complaint, as iffully set forth herein.

10. The Defendant, Michael Damon Seavers, was at all times relevant to this cause of action

     acting color ofstate law, as that term is defined by 42 U.S.C. §1983, and the case law

     interpreting it.

11. The Defendant, Michael Damon Seavers, did violate the Plaintiffs constitutional rights by

     taking his life without due process oflaw in violation of42 U.S.C. §1983.




                                              2
                                         1-/l./S...I.J.LYLLAI 1 J

Case 3:19-cv-00353-ECM-SMD Document 1-2 Filed 05/16/19 Page 3 of 3



            WHEREFORE premises considered, the Plaintiff, Pochya Dee Sanders, as the

    duly appointed administratrix of Cedric Jamal Mifflin does pray that a judgment be

    entered against the Defendant, Michael Damon Seavers in the amount of$6 million, plus

    costs ofcourt, and attorney fees.

            Respectfiffly submitted this the 1st day of May,2019.

                                              /s/ Pochya Dee Sanders
                                              Pochya Dee Sanders as Administratrix ofthe
                                              Estate ofCedric Jamal Mifflin, Deceased,
                                              Plaintiff


                                              /s/ Julian McPhillips
                                              Julian McPhillips(ASB-3744-L74J)
                                              Counselorfor Plaintiff


                                              /s/ Kenneth Shinbaum
                                              Kenneth Shinbaum(ASB-3101-M62K)
                                              Counselorfor Plaintiff



 OF COUNSEL:
 McPHILLIPS SHINBAUM,L.L.P.
 516 South Perry Street
 Montgomery, Alabama 36104
 (334)262-1911
 (334)263-2621 fax
 ju 1ianmep hil I ips(d)idoud.com
 kshinbaumnss7lawfirm.com


                                        JURY DEMAND

    Plaintiff hereby requests trial by jury on all issues so triable.


                                             /s/ Kenneth Shinbaum
                                             OF COUNSEL




                                                   3
